China Yida Holding, Co. FINANCIAL CODE OF ETHICS As a public company, it is of critical importance that China Yida Holding, Co. (“China Yida”) filings with the Securities and Exchange Commission be accurate and timely. Depending on their position with China Yida, employees may be called upon to provide information to assure that China Yida’s public reports are complete, fair, and understandable. China Yida expects all of its employees to take this responsibility seriously and to provide prompt and accurate answers to inquiries related to China Yida’s public disclosure requirements. China Yida’s Finance Department bears a special responsibility for promoting integrity throughout China Yida, with responsibilities to stakeholders both inside and outside of China Yida. The Chief Executive Officer (CEO), Chief Financial Officer (CFO), and Finance Department personnel have a special role both to adhere to the principles of integrity and also to ensure that a culture exists throughout China Yida as a whole that ensures the fair and timely reporting of China Yida’s financial results and conditions. Because of this special role, the CEO, CFO, and all members of China Yida’s Finance Department are bound by China Yida’s Financial Code of Ethics, and by accepting the Financial Code of Ethics, each agrees that they will: -
